Campbell, C. J.
(dissenting). I think complainant is entitled to relief. But inasmuch as the case involves nothing but facts, I do not think it necessary to discuss them at length.... Complainant has, I think, shown that she did not know the contents of the deed she executed. No doubt a strong case should be made out to avoid a paper which a person has had the means of understanding. But I think in the present case, where the whole matter was a family arrangement, complainant could not be held to the same diligence as in other cases, and was justified in resting on what she was given to understand by those with whom she dealt. It seems to me the arrangement was not one which she would have made if she had known what she had a right to know, and that the deed was a fraud against her.